Citation Nr: 1423663	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  06-35 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service July 1961 to June 1964 and subsequent service in the U.S. Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2007.  A transcript of the hearing is associated with the claims file.

This case was initially before the Board in February 2008, at which time the Board denied the issue currently on appeal.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court or CAVC). In August 2008, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  In July 2010, the Board sent the case for a Veterans Health Administration (VHA) medical opinion and, in September 2011, denied the issue.  The Court subsequently vacated the Board's decision in an August 2013 memorandum decision, and the matter has now been returned to the Board for further consideration.


FINDING OF FACT

Resolving doubt in the Veteran's favor, his low back disorder, diagnosed as lumbar spine degenerative disc disease and osteoarthritis, was incurred as a result active duty service.
  



(CONTINUED ON THE NEXT PAGE)
CONCLUSION OF LAW

The criteria for entitlement to service connection for lumbar spine degenerative disc disease and osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this claim.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.

II.  Service connection

After carefully reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for a low back disorder have been met.

As an initial matter, there is no dispute here that the evidence establishes a current disability during the appeal period or that he experienced trauma to the spine in service as a result of his many jumps as a paratrooper.  See, e.g., January 2007 VA examination (diagnosing degenerrative disc disease); March 2014 letter from Dr. M. (diagnosis osteoarthritis); service personnel records (documenting the Veteran's jump history).  In this case, the crux of the matter hinges solely on whether the Veteran's currently diagnosed degenerative disc disease and osteoarthritis is related to service, including as a result of his parachute jumps.  

In its August 2013 memorandum decision, the Court took issue with the Board's reliance on a November 2010 independent medical opinion, which ultimately concluded that the Veteran's "current back condition is LESS likely as not . . . due to his military service as a paratrooper, and is more likely due to his genetics and to a lifetime of very active pursuits."  Specifically, the Court pointed out the numerous inadequacies of this opinion, including but not limited to the fact that the examiner did not discuss what genetic properties of hereditary history gave this Veteran a genetic predisposition to degenerative changes in the back (especially since evidence at the time of his service revealed no family member had suffered from rheumatism or arthritis), thereby rendering the conclusion to attribute his disorder to genetic factors "wholly unsupported."  Another reason cited by the Court included the fact that the specialist stated that the Veteran's in-service jump accident was likely "not the sole cause" of his current disorder, which "would clearly seem to indicate that it is the specialist's opinion that the appellant's hard landing was at least a contributing cause to his current disorder, and thus his current disorder is related to his service."  It was explained that this rendered the opinion internally inconsistent.

As a result of the memorandum decision, the Board must now reevaluate and weigh the numerous opinions of record or, if clarification is deemed necessary, remand for another medical opinion that would be adequate for adjudication purposes.  After carefully evaluating all of the evidence, including the newly submitted August 2014 opinion of Dr. M., the Board finds that the current evidence is at least in equipoise as to whether the Veteran's current low back disorder is related to service, such that a grant of service connection is herein warranted.  

In this regard, once the inadequate November 2011 opinion is taken out of the equation, the file contains numerous positive opinions sufficient to establish the missing element of nexus.  These include the following:  (1) a December 2005 opinion of Dr. D. that "the subsequent treatment and number of [knee and back] surgeries are either directly or indirectly related to his activities while in the military"; (2) a July 2009 opinion of Dr. W. that "[i]t is at least as likely as not that he developed degeneration of his disc during the time that he was a paratrooper doing repetitive jumps"; and (3) an August 2011 opinion of Dr. M. that states concludes that the Veteran has a "service related back injury with advanced osteoarthritis" because his "back trauma certainly could have been initiated secondary to multiple parachute jump . . . and [since VA felt that this trauma caused osteoarthritis of the knees] it would seem logical to me that . . . advance osteoarthritis and degenerative changes involving the spine would be related to parachute jumping."  

Significantly, this last opinion by Dr. M. also provides a rationale, something that was missing from the other two private opinions of record.  In the August 2011 letter, Dr. M. explained:

[T]he axial load that would occur with repetitive jumps with parachute activities onto the spine[] would lead to advance and early degenerative changes. . . .  [The Veteran] is in good physical condition and does not have abdominal obesity and, therefore, more likely than not his need for back surgeries and fusions were due to advanced degenerative changes that began several decades ago.

The only other opinion of record is from the January 2007 VA examination report, in which it was stated that the issue of whether his disc disease is related to parachute jumps in the service could not be resolved without mere speculation due to the lack of evidence.  Because the January 2007 opinion does not constitute probative evidence either for or against the claim, and because it cites to the absence of evidence despite the conceded in-service trauma experienced as a result of parachute jumps, the Board finds that the above-listed positive evidence of record is sufficient to establish the remaining element of nexus.  

Given the diagnoses rendered during the appeal period and the favorable nexus evidence of record which relates incurrence to parachute jumps in service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection.  See 38 U.S.C.A. § 5107(b); 





(CONTINUED ON THE NEXT PAGE)
38 C.F.R. § 3.102. As such, the Veteran's service-connection claim for lumbar spine degenerative disc disease and osteoarthritis is granted.


ORDER

Service connection for a low back disorder is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


